Citation Nr: 1748694	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's daughter


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1967 and February 1969 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2017, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his service-connected ischemic heart disease disability.

The Veteran last appeared for a VA examination in regard to his ischemic heart disease in April 2013.  During the March 2017 hearing, the Veteran contended that his ischemic heart disease disability has worsened since that exam.  He specifically testified that he experienced more frequent pain and a decreased ability to walk.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected disability on appeal.

In addition, the Veteran has indicated outstanding treatment records.  The Veteran relayed that he is being treated for his ischemic heart disease at St. Mary's Medical Center in Huntington, West Virginia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide permission to obtain all medical records associated with treatment at St. Mary's Medical Center, to include for the time period of April 2011 to present, as well as any other relevant medical records, or provide the records to VA himself.  If permission is obtained and/or the records are provided, associate the records.

2.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected ischemic heart disease.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

3.  Then, after completing any additional development needed, and reviewing all evidence added to the record since the January 2012 rating decision, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to him and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




